Appellant brought suit against appellees for the alleged conversion of certain personal property. The case was tried before the court without a jury, and judgment was rendered for the appellees. Appellant duly requested the court to file its findings of fact and conclusions of law. This was not done. Appellant excepted to the action of the court in failing to file findings of fact and conclusions of law. No statement of facts has been filed in this court. Such being the state of the record, this case must be reversed and remanded. Wandry v. Williams, 103 Tex. 91,124 S.W. 85; Sutherland v. Kirkland, 134 S.W. 851; Wood v. Smith, 141 S.W. 796; Ry. Co. v. Turner, 193 S.W. 1087; Lester v. Oldham,208 S.W. 575; Buckner v. Davis, 61 Tex. Civ. App. 493, 129 S.W. 639; Stryker v. Van Velzer, 212 S.W. 675.
  Reversed and remanded. *Page 790